Citation Nr: 1021040	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from August 1967 to 
February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.

The Veteran was scheduled for a hearing, but in a letter in 
April 2007, he withdrew his hearing request.


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran's 
sarcoidosis requires systemic high dose (therapeutic) 
corticosteroids for control.

2.  The pulmonary function tests that have been conducted 
following the administering of a bronchodilator have not 
shown a FEV-1 that is between 40 and 55 percent predicted, a 
FEV-1/FVC that is between 40 and 55 percent, or a DLCO (SB) 
that is between 40 and 55 percent predicted. 


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for sarcoidosis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes (DCs) 6600, 6846 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 30 percent for sarcoidosis, 
which is rated either based on the medication required to 
treat it or on residuals akin to bronchitis (which is rated 
based on the results of pulmonary function tests (PFT)).

Under 38 C.F.R. § 4.97, DC 6846 for sarcoidosis, a 30 percent 
rating is assigned when there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent rating is 
assigned when there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.

Alternatively, the active disease or residuals of sarcoidosis 
may be rated as chronic bronchitis and extra-pulmonary 
involvement under the specific body system involved.

Bronchitis is rated based on the results of pulmonary 
function tests.  Under 38 C.F.R. § 4.97, DC 6600, a 30 
percent rating is assigned when the Forced Expiratory Volume 
in one second (FEV-1) is between 56 and 70 percent of what is 
predicted; when FEV-1/FVC (Forced Vital Capacity) is between 
56 and 70 percent of what is predicted; or when Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is between 56 and 65 percent of what is 
predicted.

A 60 percent rating is assigned when FEV-1 is 40 to 55 
percent of what is predicted; when FEV-1/FVC is between 40 
and 55 percent of what is predicted; when DLCO (SB) is 40 to 
55 percent of what is predicted; or when maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

The rating schedule also provides that if the DLCO (SB) test 
is not of record, the evaluation should be based on 
alternative criteria as long as the examiner states why the 
test would not be useful or valid in a particular case.  When 
pulmonary function tests are not consistent with clinical 
findings, the evaluation should be based on the pulmonary 
function tests unless the examiner states why they are not a 
valid indication of respiratory functional impairment in a 
particular case.
    
Post-bronchodilator studies are required when pulmonary 
function tests are done for disability evaluation purposes 
except when the results of pre-bronchodilator pulmonary 
function tests are normal or when the examiner determines 
that post-bronchodilator studies should not be done and 
states why; and, when evaluating based on pulmonary function 
tests, use post-bronchodilator results in applying the 
evaluation criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-
bronchodilator values should be used for rating purposes.

When there is a disparity between the results of different 
pulmonary function tests so that the level of evaluation 
would differ depending on which test result is used, use the 
test result that the examiner states most accurately reflects 
the level of disability.  If the FEV-1 and the FVC are both 
greater than 100 percent, do not assign a compensable 
evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. 
§ 4.96.

The Veteran asserts that he should be rated as at least 60 
percent for his sarcoidosis, reasoning that his lung capacity 
is diminished and that he had difficulty walking a block 
without gasping for breath.  He attributes these limitations 
to his service connected sarcoidosis.  However, a review of 
the medical records including treatment records and 
examination reports does not show that the criteria for a 
rating in excess of 30 percent have been met.

The evidence does not show that treatment of the Veteran's 
sarcoidosis requires systemic high dose (therapeutic) 
corticosteroids for control.  

For example, in September 2003, it was noted that the Veteran 
was off steroids for his sarcoidosis and his sarcoidosis was 
noted to be in remission.  In July 2006, a VA treatment 
record noted that the Veteran's sarcoidosis was stable.  

The Veteran underwent a VA examination in September 2008 at 
which it was noted that he had required prednisone off and on 
over the previous 40 years, but the Veteran reported that his 
last use of oral steroids was two years earlier.  The 
examiner indicated that the Veteran was maintained on oral 
inhalers mometasone, formoterol and albuterol without side 
effects, but she explained that these were not prescribed to 
treat his sarcoidosis.  With regard to the issue of whether 
steroids were required to treat his sarcoidosis, the examiner 
stated that the Veteran had not required oral prednisone in 
at least 2 years, and she opined that the Veteran did not 
require systemic steroids to control his sarcoidosis.

In January 2009 it was again noted in a VA treatment record 
that steroids were not necessary to treat the Veteran's 
sarcoidosis, as the sarcoidosis did not appear to be 
worsening.

As such, the evidence does not show that systemic high dose 
corticosteroids have been required to control the Veteran's 
sarcoidosis. 

Aside from the prescription of corticosteroids, there are 
several additional conditions which allow for a rating in 
excess of 30 percent under DC 6846.  In September 2008 the 
Veteran underwent a VA examination to investigate whether he 
met any of these criteria.

The examiner acknowledged that the Veteran was maintained on 
oral inhalers (mometasone, formoterol and albuterol) without 
side effects, but explained that these were not prescribed to 
treat his sarcoidosis.  The examiner stated that the Veteran 
did not have evidence of left or right heart failure by ECHO 
in March 2007, as such it is not shown that the Veteran has 
cardiac involvement with congestive heart failure.  The 
Veteran did report night sweats approximately 3 times per 
week (a symptom for a 100 percent rating); but, his weight 
loss (another symptom set out in the criteria for a 100 
percent rating when it is present despite treatment) was from 
diet efforts.  Therefore, it is not considered to be the 
weight loss symptom consistent with a total rating.  There is 
also no evidence of cor pulmonale.  As such, a rating in 
excess of 30 percent is not warranted under DC 6846.

The next issue is whether the symptoms of the Veteran's 
sarcoidosis warrant a rating in excess of 30 percent under DC 
6600, which is primarily based on the results of pulmonary 
function testing.  

The Veteran has undergone a number of pulmonary function 
tests throughout the course of his appeal; however, the 
results of the testing do not meet the criteria for a rating 
in excess of 30 percent.  The results of the various 
pulmonary function tests are reported below:



January 2003 pulmonary function test

Pre-bronchodilator
Post-bronchodilator

Actua
l 
Percent predicted 
Actual 
Percent 
predicted 
FVC (L)
1.88
88
1.84
86
FEV-1
1.39
80
1.40
81
FEV-1/FVC

74

76

Pulmonary function test conducted at the March 2004 VA 
examination

Pre-bronchodilator
Post-bronchodilator

Actual 
Percent 
predicted 
Actual 
Percent 
predicted 
FVC (L)
1.828
56.6
2.173
67.3
FEV-1
1.439
55.5
1.906
73.5
FEV-1/FVC
.787
N/A
.877
N/A

The examiner at the March 2004 VA examination indicated that 
a DLCO was not conducted, because the pulmonary function test 
results were sufficient to evaluate the Veteran's pulmonary 
status.  The examiner added that the Veteran did not have any 
complications as a result of his pulmonary disease.  While 
the FEV-1 result pre-bronchodilator approached the criteria 
for a rating in excess of 30 percent, the regulations clearly 
state that post-bronchodilator studies are required when 
pulmonary function tests are done for disability evaluation 
purposes except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why.  In this case, the examiner conducted a 
post-bronchodilator test which showed a FEV-1 result of 73.5 
percent of what was predicted, which exceeds the criteria for 
even a 30 percent rating.

Pulmonary function test conducted in December 
2005

Actual 
Percent of what was 
predicted 
FVC (L)
2.12
59
FEV-1
2.81
48
FEV-1/FVC

64
DLCO(SB)
19.2
66


Pulmonary function test conducted in January 
2006

Actual 
Percent of what was 
predicted 
FVC (L)
2.12
59
FEV-1
1.35
48
FEV-1/FVC

64
DLCO
19.2
66

In December 2005 and January 2006, pulmonary function tests 
were administered (although it was noted that the Veteran's 
sarcoidosis was stable), but no post-bronchodilator results 
were reported on either occasion, and no explanation was 
given as to why a bronchodilator was not administered.  As 
such, the Board concludes that these results are inadequate 
for rating purposes in light of the improvement the Veteran 
showed post-bronchodilator in 2004.

Additionally, at the test in January 2006 it was noted that 
the Veteran had some shortness of breath several months 
earlier that lasted three days and was relieved by Albuterol, 
but the doctor found that the Veteran's sarcoidosis was 
stable.  The doctor did note that the pulmonary function test 
showed severe airflow limitation and restrictive disease with 
bronchodilator response and decrease in diffusing capacity, 
but he suggested that the Veteran could have a component of 
asthma in addition to being obese.  The Veteran's nasal 
steroid was continued for the Veteran's upper airway disease 
and post-nasal drip.

In October 2006 it was noted that the Veteran was having 
worsening dyspnea on exertion and it was unclear whether this 
was a result of his asthma, his obesity or his sarcoidosis, 
although it was noted that it was less likely to be the 
result of the sarcoidosis.  Pulmonary function tests showed 
severe airflow limitation and restrictive disease with a 
bronchodilator response and decrease in diffusing capacity.




Pulmonary function test conducted in February 
2007

Actual 
Percent predicted 
FVC (L)
2.11
69
FEV-1
1.42
60
FEV-1/FVC

67
DLCO
19.4
71

The doctor noted that no post-bronchodilator had been 
performed.  The study showed significant hyperinflation and 
moderate airflow limitation with a decreased DLCO with 
evidence of gas trapping and poor gas distribution.

In August 2007, the Veteran continued to complain of dyspnea 
on exertion, but it was noted that his pulmonary function 
tests had not shown any changes over the past few years.

Pulmonary function test conducted in August 2007

Actual 
Percent predicted 
FVC (L)
2.19
72
FEV-1
1.52
65
FEV-1/FVC

70
DLCO
19.4
71

In February 2008, the Board remanded the Veteran's claim for 
a VA examination, which he underwent in September of that 
year.  The Veteran reported that his breathing had gotten a 
lot worse over the previous year, indicating that he would 
have to sit and catch his breath after walking half a block.  
The examiner observed that the Veteran became dyspneic just 
walking across the room, although she suggested that much of 
this was due to deconditioning and obesity, rather than to 
the sarcoidosis.





Pulmonary function test conducted in September 2008

Pre-bronchodilator
Post-bronchodilator

Actual 
Percent of 
what was 
Predicted 
Actual 
Percent of 
what was 
Predicted 
FVC (L)
1.71
57
1.93
64
FEV-1
1.34
58
1.38
59
FEV-1/FVC

71

71
DLCO


19.7
74

The examiner explained that the pre and post-bronchodilator 
spirometry showed a pattern that was most consistent with 
restriction in that the FEV1 was symmetrically reduced with a 
normal FEV1/FVC ratio and normal shape to the flow-volume 
curves.  There was no significant change in the Veteran's 
spirometry following bronchodilator treatment, consistent 
with, but not specific for a restrictive defect.  The DLCO 
was normal for decreased lung volumes.  The examiner 
indicated that the study was consistent with obesity but did 
not exclude the contribution of another restrictive process.

The Veteran was unable to perform physical exercise testing 
to determine his maximum oxygen consumption; however, there 
was no indication that this was the result of the Veteran's 
sarcoidosis, as opposed to his asthma or obesity.  There had 
been no episodes of acute respiratory failure requiring 
intubation.  It was noted that the Veteran used oxygen at 
night in conjunction with his CPAP, but there was no 
indication that the oxygen use was required to treat his 
sarcoidosis.

There is no doubt that the Veteran is physically limited by 
such symptoms as dyspnea on exertion.  However, while the 
Veteran, as a lay person, is considered competent to describe 
the respiratory symptoms he experiences, he is not medically 
qualified to determine what specific medical condition causes 
them.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  In this case, the treatment records reflect that the 
Veteran's limitations are largely the result of his asthma, 
morbid obesity, and a degenerative hip, and not necessarily 
the result of his sarcoidosis.  For example, in March 2003, a 
VA doctor indicated that while the Veteran had some residual 
airway dysfunction from his sarcoidosis (which it was 
indicated was not active), his major problem was his morbid 
obesity; in January 2009, a VA doctor indicated that while 
the Veteran had dyspnea on exertion, his shortness of breath 
was significantly contributed to by his weight and 
deconditioning, and it was added that it did not appear that 
the Veteran's sarcoidosis was worsening; and, in September 
2009 another VA doctor stated that while the Veteran 
complained that his sarcoidosis was acting up and causing 
worsening shortness of breath and limiting his ability to 
perform simple tasks, it was unlikely that the Veteran's 
sarcoidosis was to blame given his other risk factors, and 
the doctor attributed the dyspnea on exertion to a 
combination of obesity, deconditioning and mild pulmonary 
hypertension (which it was noted was likely the result of 
obstructive sleep apnea).  Thus, while the Veteran complains 
about the limitations cause by his sarcoidosis, many of the 
symptoms the Veteran complains about have been attributed to 
causes other than his sarcoidosis, and the Veteran currently 
receives a 30 percent disability rating in recognition of the 
impairment that is caused by his sarcoidosis.

Based on a review of the medical evidence of record, it is 
clear that the criteria for a schedular rating in excess of 
30 percent for sarcoidosis have not been met, and the 
Veteran's claim is therefore denied.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his sarcoidosis.  However, the medical 
evidence fails to show anything unique or unusual about his 
sarcoidosis that would render the schedular criteria 
inadequate.  

The Veteran's main symptoms include difficulty breathing, 
which is evaluated by the schedular rating criteria.  
Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized in a number of years as a result of sarcoidosis; 
and while he is not currently working it has not been shown 
that his sarcoidosis specifically has markedly interfered 
with his employability.  As such, it would not be found that 
his disability met the "governing norms" of an 
extraschedular rating.  Accordingly, an extraschedular rating 
is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in February 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

Extensive VA treatment records have been obtained; and the 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but withdrew his 
hearing request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating in excess of 30 percent for sarcoidosis is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


